Opinion issued May 1, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01190-CV
____________

TERRENCE MCCLEAN AND SHARON MCCLEAN, Appellants

V.

SANDRA ROCKETT, Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 763853



MEMORANDUM  OPINION
 This is an appeal from a judgment signed on September 5, 2002.  The record
was due on January 3, 2003, but neither the clerk's record nor the reporter's record
has been filed.  In addition, the appellate filing fee has not been paid.
	On February 13, 2002, this Court issued an order stating as follows:

This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000) . . . .  Unless within 15 days
of the date of this Order appellant, Sharon Mc Clean,  pays such filing
fee to the Clerk of this Court, the appeal will be dismissed.  See Finley
v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.]
1999) (order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d
362, 363 (Tex. App.- Houston [1st Dist.] 1999, no pet.) . . . .

Unless within 15 days of the date of this Order appellant, Terrence Mc
Clean,  pays such filing fee to the Clerk of this Court, the appeal will be
dismissed.  See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex.
App.- Houston [1st Dist.] 1999) (order); Negrini v. Smith, Nelson &
Clement P.C., 998 S.W.2d 362, 363 (Tex. App.- Houston [1st Dist.]
1999, no pet.) . . . .

Subject to payment being mad by appellants, the trial court clerk is
ordered to file the clerk's record within 30 days of the date of this
order.  If the clerk's record is not so filed, at the expiration of such 30-day period, the trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If the reason is 
the failure of appellant to pay for the clerk's record, appellants are
advised that the appeal will be dismissed without further notice.  See
Tex. R. App. P. 37.3(b).

	To date, appellants have not paid the filing fee or shown the Court that
they have paid for the record or made arrangements to do so.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 5; 42.3(b). 
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.